NOTICE OF ALLOWANCE
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claims 1, 14, 19, the claim limitation “compressor unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “to press gaseous refrigerant” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segment of claims 1, 14, 19, the claim limitation “condenser unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “to condense gaseous refrigerant to liquid refrigerant” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segment of claims 1, 14, 19, the claim limitation “evaporator unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “evaporating the liquid refrigerant to gaseous refrigerant” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 14, 19 and including all the depending claims 2-13, 15-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“compressor unit” has been interpreted to be a compressor (paragraph [7]).
“condenser unit” has been interpreted to be a condenser.
“evaporator unit” has been interpreted to be an evaporator.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given via a phone conversation with the attorney Richard Graham on 12/13/2021. 
The application has been amended as follows:
2. (Currently Amended) The cooling system of claim 1, wherein the lubricating refrigerant supply line terminates in at least one nozzle, the lubricating refrigerant supply line configured to provide lubricating refrigerant to the bearing

REASONS FOR ALLOWANCE
Claims 1-7, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a cooling system, comprising: an accumulator in the at least lubricating refrigerant supply line between the condenser unit and the compressor unit, the accumulator comprising a first compartment and a second compartment, the first compartment being filled with either gas or a spring, and the second compartment configured to hold the liquid refrigerant which is balanced by either compression of -2-the gas or compression of the spring in the first compartment, wherein the liquid refrigerant in the second compartment is configured to serve as a reserve lubricant for the bearing assembly.
The closest prior art reference is: Butterworth (6176092 B1):
 	Butterworth discloses a cooling system, comprising: a refrigerant cycle including cycling a refrigerant from at least a compressor unit to a condenser unit, the compressor unit configured to press a gaseous refrigerant, the condenser unit configured to condense the gaseous refrigerant to a liquid refrigerant, the refrigerant cycle including cycling the refrigerant from the condenser unit to an evaporator unit for evaporating the liquid refrigerant to the gaseous refrigerant, and the refrigerant cycle including cycling the refrigerant from the evaporator unit back to the compressor unit, a lubrication cycle having at least one lubricating refrigerant supply line for providing the refrigerant as a lubricant to a bearing assembly, wherein, the at least one lubricating refrigerant supply line branches off from the refrigerant cycle at the condenser unit for providing the refrigerant to the bearing assembly, and reunites with the refrigerant cycle at the evaporator unit for feeding back the refrigerant from the bearing assembly to the refrigerant cycle, a pump configured to draw the liquid refrigerant from one of the condenser unit, or the evaporator unit, wherein a three way valve controls whether the refrigerant is sourced from the condenser unit, or the evaporator unit,
However, Butterworth does not disclose an accumulator in the at least lubricating refrigerant supply line between the condenser unit and the compressor unit, the accumulator comprising a first compartment and a second compartment, the first compartment being filled with either gas or a spring, and the second compartment configured to hold the liquid refrigerant which is balanced by either compression of -2-the gas or compression of the spring in the first compartment, wherein the liquid refrigerant in the second compartment is configured to serve as a reserve lubricant for the bearing assembly.
Further, there appears to be no reason to modify the apparatus of Butterworth to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763




/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763